       Case 1:20-cv-03007-SMJ     ECF No. 15   filed 11/20/20   PageID.42 Page 1 of 2



                                                                             FILED IN THE

1                                                                        U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON




2                                                                   Nov 20, 2020
                                                                        SEAN F. MCAVOY, CLERK


3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     CERTAIN UNDERWRITERS AT                   No. 1:20-cv-03007-SMJ
5    LLYYDS, LONDON, subscribing to
     Policy B0572MA20162853
6    008/76844,                                ORDER DISMISSING CASE

7                             Plaintiffs,

8                v.

9    OZONE INTERNATIONAL, LLC,

10                            Defendant.

11
           On November 19, 2020, the parties filed a stipulated dismissal, ECF No. 14.
12
     Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),
13
     IT IS HEREBY ORDERED:
14
           1.    The parties’ Notice of Voluntary Dismissal With Prejudice, ECF No.
15
                 14, is GRANTED.
16
           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
17
                 bear their own costs and attorney fees.
18
           3.    All pending motions are DENIED AS MOOT.
19
           4.    All hearings and other deadlines are STRICKEN.
20
           5.    The Clerk’s Office is directed to CLOSE this file.


     ORDER DISMISSING CASE – 1
       Case 1:20-cv-03007-SMJ         ECF No. 15   filed 11/20/20   PageID.43 Page 2 of 2




1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 20th of November 2020.

4
                        _________________________
5                       SALVADOR MENDOZA, JR.
                        United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
